Exhibit 10.34

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF ALABAMA

 

     X          :      IN RE HEALTHSOUTH CORP. ERISA LITIGATION   :     
: CV-03-BE-1700      :         X   

AMENDED CLASS ACTION SETTLEMENT AGREEMENT

This AMENDED CLASS ACTION SETTLEMENT AGREEMENT is entered into by and among
Settlement Class Representatives for themselves and on behalf of the Settlement
Class, the Settling Defendants and the Underwriters. Italicized and capitalized
terms and phrases have the meanings provided in Section 1 below.

RECITALS

WHEREAS, Settlement Class Representatives have commenced actions comprising the
ERISA Action asserting various Claims for relief against the Named Settling
Defendants, all of which Claims are disputed by the Settling Defendants;

WHEREAS, a dispute exists with respect to the existence and/or extent of
insurance coverage available or exclusions or policy defenses applicable to
certain Defendants under the Insurance Policies;

WHEREAS, the parties have engaged in mediation before the Mediator to explore
settlement possibilities, and the Mediator has conducted a series of mediation
sessions in which the Settling Parties have participated;

WHEREAS, the Settling Parties are desirous of promptly and fully resolving and
settling with finality all of the Released Claims asserted by Settlement Class
Representatives, for themselves and on behalf of the Settlement Class, against
the Settling Defendants, and the Settling Defendants and Underwriters are
desirous of promptly and fully resolving and settling with finality any Claims
against each other relating to the Insurance Policies;

WHEREAS, on June 3, 2005, the Settlement Class Representatives, the
Underwriters, and the Settling Defendants (with the exceptions of Messrs.
Scrushy, Martin, Owens, and Beam) executed a term sheet setting forth their
settlement agreement in principle, and pursuant thereto, on June 17, 2005, the
Company and the Underwriters deposited the Settlement Amount into the Settlement
Fund;



--------------------------------------------------------------------------------

WHEREAS, the Court issued an Order on August 22, 2005 in which it encouraged the
parties to reach a global settlement to which Messrs. Scrushy, Martin, Owens,
and Beam would be parties;

WHEREAS, pursuant to the Court’s August 22, 2005 Order, the Settling Parties
resumed negotiations and have reached a settlement by and through their
respective counsel on the terms and conditions set forth in this Amended
Settlement Agreement;

NOW, THEREFORE, the Settling Parties, in consideration of the promises,
covenants and agreements herein described and for other good and valuable
consideration acknowledged by each of them to be satisfactory and adequate, and
intending to be legally bound, do hereby mutually agree as follows:

1. As used in this Amended Settlement Agreement, italicized and capitalized
terms and phrases not otherwise defined have the meanings provided below:

1.1 “Affiliate” shall mean: any entity which owns or controls, is owned or
controlled by, or is under common ownership or control with, a Person. For
purposes of this definition, “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
otherwise.

1.2 “Agreement Execution Date” shall mean: the date on which this Amended
Settlement Agreement is fully executed, as provided in Section 20.13 below.

1.3 “Approval Order” shall have the meaning set forth in Section 2.2.

1.4 “Bar Order” shall have the meaning set forth in Section 2.2 below.

1.5 “Bar Order Notice” shall mean: the form of notice appended as Exhibit C to
the form of Preliminary Approval Order attached hereto as Exhibit 1.

1.6 “Barred Persons” shall have the meaning set forth in Section 9.1.

 

2



--------------------------------------------------------------------------------

1.7 “Claims” shall mean: any and all claims of any nature whatsoever (including
claims for any and all losses, damages, unjust enrichment, attorneys’ fees,
disgorgement of fees, litigation costs, injunction, declaration, contribution,
indemnification or any other type or nature of legal or equitable relief),
whether accrued or not, whether already acquired or acquired in the future,
whether known or unknown, in law or equity, brought by way of demand, complaint,
cross-claim, counterclaim, third-party claim or otherwise.

1.8 “Class Exemption” shall mean: Prohibited Transaction Exemption 2003-39,
“Release of Claims and Extensions of Credit in Connection with Litigation”
issued December 31, 2003, by the United States Department of Labor, 68 Fed. Reg.
75,632.

1.9 “Class Notice” shall mean: the form of notice appended as Exhibit A to the
form of Preliminary Approval Order attached hereto as Exhibit 1.

1.10 “Class Period” shall mean: the period from January 1, 1996 to the date of
the Fairness Hearing.

1.11 The “Company” shall mean: HEALTHSOUTH Corporation, a Delaware corporation,
each of its Affiliates, as well as each of its predecessors and
Successors-In-Interest.

1.12 The “Court” shall mean: the United States District Court for the Northern
District of Alabama.

1.13 “Custodian” shall mean: Wells Fargo Bank, N.A., as custodian of the
Settlement Fund.

1.14 “Derivative Actions” shall mean all derivative actions filed by shareholder
plaintiffs in the name of the Company, including but not limited to Tucker v.
Scrushy, No. CV-02-5212 (Ala. Cir. Ct).

1.15 “DOL” shall mean: the United States Department of Labor.

1.16 “ERISA” shall mean: the Employee Retirement Income Security Act of 1974, as
amended, including all regulations promulgated and case law thereunder.

1.17 “ERISA Action” shall mean: In re HealthSouth Corp. ERISA Litigation,
CV-03-BE-1700, a consolidated action pending in the Court, and any and all cases
now or hereafter consolidated therewith.

1.18 “Fairness Hearing” shall have the meaning set forth in Section 2.2.

1.19 “Final” shall mean: with respect to the Approval Order, that such order
shall have been entered by the Court and the time for appeal or writ of
certiorari shall have expired without the initiation of an appeal or petition
for writ of certiorari, or, if an appeal or petition for writ of certiorari has
been timely initiated, that there has occurred a full and final disposition of
any such appeal or writ of certiorari without a reversal or modification,
including the exhaustion of proceedings in any remand and/or subsequent appeal
after remand. Notwithstanding any other provision hereof, the Approval Order
shall be deemed Final regardless of whether the Court has entered an order
regarding

 

3



--------------------------------------------------------------------------------

the Plan of Allocation or the award of legal fees and expenses and regardless of
whether any such order, if entered, has become Final.

1.20 “Independent Fiduciary” shall mean: a Plan fiduciary retained at the
Company’s expense that has no “relationship to” or “interest in” (as those terms
are used in the Class Exemption) any of the Settling Parties.

1.21 “Insurance Policies” shall mean: (a) Federal Insurance Company Excess
Policies Nos. 5152-84-82 and 8152-84-82A-BHM; and (b) Travelers Casualty &
Surety Company of America Policy No. 076 FF 103027063 BCM.

1.22 “Judgment Reduction Amount” shall have the meaning set forth in Section 10.

1.23 “Lead Counsel” shall mean: Keller Rohrback, L.L.P., as lead counsel for the
Settlement Class Representatives in the ERISA Action.

1.24 “Mediator” shall mean: Eric Green.

1.25 “Named Settling Defendants” shall mean: the Company, Brandon Hale, Dennis
Wade, Kimberly McCracken, Marca Pearson, Barbara Roper, Philip Watkins, James P.
Bennett, P. Daryl Brown, John S. Chamberlin, Larry D. Striplin, Jr., Charles W.
Newhall, III, George H. Strong, Richard F. Celeste, C. Sage Givens, Joel C.
Gordon, Larry R. House, Anthony J. Tanner, Raymond J. Dunn, III, Allan R.
Goldstein, Robert P. May, Jan L. Jones, Jon F. Hanson, Lee S. Hillman, Richard
M. Scrushy, Aaron Beam, Jr., William T. Owens, and Michael D. Martin.

1.26 “Net Settlement Amount” shall have the meaning set forth in Section 5.

1.27 This paragraph is hereby deleted.

1.28 “Person” shall mean: an individual, partnership, corporation, governmental
entity or any other form of entity or organization.

1.29 “Plan” shall mean: the HealthSouth Corporation Employee Stock Benefit Plan,
including all amendments thereto in effect at any point between January 1, 1991
and the present.

1.30 “Plan of Allocation” shall mean: the plan of allocation approved by the
Court as contemplated by Section 13.

1.31 “Preliminary Approval Order” shall have the meaning set forth in Section 2.

1.32 “Preliminary Motion” shall have the meaning set forth in Section 2.

1.33 “Released Claims” shall have the meaning set forth in Section 7.

1.34 “Releasees” shall mean: the Settling Defendants, the Plan, the
Underwriters, and the present and former Representatives of each of them.

1.35 “Representatives” shall mean: representatives, attorneys, agents,
directors, officers, employees, insurers and reinsurers.

 

4



--------------------------------------------------------------------------------

1.36 “RICO” shall mean: the Racketeer Influenced and Corrupt Organizations Act
of 1970, as amended, including all regulations promulgated and case law
thereunder.

1.37 “Securities Actions” shall mean: all securities actions pertaining to the
Company, including but not limited to the action proceeding as a consolidated
class action captioned In re HealthSouth Corp. Securities Litig., No.
CV-03-BE-1500-S (N.D. Ala.), and all actions that are or will be consolidated
therein.

1.38 “Settlement” shall mean: the settlement to be consummated under the Amended
Settlement Agreement pursuant to the Amended Approval Order.

1.39 “Amended Settlement Agreement” shall mean this Amended Class Action
Settlement Agreement.

1.40 “Settlement Amount” shall mean: $25,000,000.

1.40.1 “Supplemental Settlement Amount” shall mean: $4,500,000, to be paid to
resolve all Released Claims in this case against Defendant Richard M. Scrushy.
Payment shall be made as follows:

1.40.1.1 Defendant Scrushy will pay $1,500,000 within six (6) months of
Preliminary approval of the Settlement, or 30 days after the Approval Order
becomes Final, whichever is later.

1.40.1.2 In addition to the amounts already provided in connection with the
Settlement Agreement executed in July 2005, the Underwriters shall pay
$2,000,000 to the Settlement Fund within twenty (20) business days of execution
of the Amended Settlement Agreement by each of the Settling Parties.

1.40.1.3 In addition to the amounts already provided in connection with the
Settlement Agreement executed in July 2005, in the event that the Company
recovers all or any portion of the judgment entered on January 3, 2006 against
Defendant Scrushy in the HealthSouth Corporation 2002 Derivative Litigation (CV
02-5212) (the “Bonus Judgment”), the Company shall pay the first $1,000,000
collected from the Bonus Judgment, net of plaintiff’s attorney’s fees, to the
Settlement Fund in a manner that is approved by the Court (such that a total of
$1,000,000 is contributed to the Supplemental Settlement Amount). If the Company
fails to collect any of the Bonus Judgment, the Company shall have no obligation
to pay any of the Supplemental Settlement Amount and the Supplemental Settlement
Amount shall be reduced to $3,500,000.

1.40.2 “Martin Supplemental Settlement Amount” shall mean: $350,000, to be paid
by Defendant Michael D. Martin to resolve all Released Claims in this case
against Defendant Martin. Payment shall be made within ten (10) days of the
execution of the Amended Settlement Agreement.

 

5



--------------------------------------------------------------------------------

1.40.3 “Combined Settlement Amount” shall mean the combination of the Settlement
Amount, the Supplemental Settlement Amount, and the Martin Supplemental
Settlement Amount.

1.41 “Settlement Class” shall have the meaning set forth in Section 12.

1.42 “Settlement Class Representatives” shall mean: the following Persons, as
plaintiffs on behalf of themselves and on behalf of all members of the
Settlement Class: Kim Coggins, Kim French, and Robert J. Lancaster and each of
their Successors-In-Interest. Settlement Class Representatives intend that all
rights and obligations that are binding on Settlement Class Representatives
under this Amended Settlement Agreement, including each and every covenant,
agreement, and warranty, also shall be binding on all members of the Settlement
Class.

1.43 “Settlement Fund” shall mean: an account established by Lead Counsel at
Wells Fargo Bank, N.A., denominated HealthSouth ERISA Litigation Settlement
Fund.

1.44 “Settling Defendants” shall mean: the Named Settling Defendants, each of
their respective Affiliates, predecessors, and Successors-in-Interest, and any
directors, officers or employees of the Company.

1.45 “Settling Defendant’s Counsel” or “Underwriter’s Counsel” shall mean, for
each Settling Defendant or Underwriter, as the case may be, the counsel
identified as such Settling Defendant’s or Underwriter’s counsel in
Section 20.9.

1.46 “Settling Parties” shall mean: the Settlement Class Representatives, the
Settling Defendants, and the Underwriters.

1.47 “Successor-In-Interest” shall mean: a Person’s estate, legal
representatives, heirs, successors or assigns.

1.47 “Underwriters” shall mean: Travelers Casualty & Surety Company of America
and Federal Insurance Company and each of their respective Affiliates,
predecessors, and Successors-In-lnterest.

2. As soon as practicable following the complete execution of this Amended
Settlement Agreement by all Settling Parties, Settlement Class Representatives
will file a motion (“Preliminary Motion”) with the Court for an order
substantially in the form annexed hereto as Exhibit 1, including the exhibits
thereto (the “Preliminary Approval Order”). The Settlement Class Representatives
and the Settling Defendants shall request that a preliminary hearing to consider
the compromise and settlement before the Court be held as soon as practicable
thereafter.

2.1 On the date and in the manner set by the Court in its Preliminary Approval
Order, the Settlement Class Representatives shall cause the Class Notice and the
Bar Order Notice to be (a) transmitted in the form and manner approved by the
Court to the Persons as directed by the Court in the Preliminary Approval Order,
and (b) published as directed by the Court in the Preliminary Approval Order.
Costs associated with the publication and service of notice,

 

6



--------------------------------------------------------------------------------

establishment of the Settlement Fund, and tax payments relating to the
Settlement Fund shall be paid from the Combined Settlement Amount. Lead Counsel
agrees to be responsible for arranging publication and distribution of the Class
Notice and Bar Order Notice to the proposed Settlement Class and other Persons
as required by the Preliminary Approval Order. The Settling Defendants and the
Underwriters shall have no responsibility for providing publication or
distribution of the Settlement or the notice of the Settlement to the Settlement
Class, but Settling Defendants reserve the right to approve the contents of the
Class Notice and the Bar Order Notice. The Settlement Class Representatives and
the Settling Defendants shall request that a hearing before the Court to
consider final approval of the Settlement be held as soon as possible following
preliminary approval and due and proper notice being served or published.

2.2 On or after the date set by the Court for the hearing to consider final
approval of the Settlement (the “Fairness Hearing”) the Settlement Class
Representatives and the Settling Defendants shall request that the Court
determine: (i) whether to enter judgment finally approving the Settlement and
entering a bar order satisfying all of the terms of Section 9 below (the “Bar
Order”), all substantially in the form attached hereto as Exhibit 2 (which
judgment is referred to herein as the “Approval Order”); (ii) whether the
distribution of the Combined Settlement Amount as provided in the Plan of
Allocation should be approved; and (iii) what legal fees, compensation and
further expenses should be awarded or reserved for award to Lead Counsel and
other counsel for Settlement Class Representatives as contemplated by Section 4
of this Amended Settlement Agreement.

3. Settlement Class Representatives, on behalf of the Settlement Class and the
Plan, agree to settle and folly resolve the Claims asserted in the ERISA Action
against all Settling Defendants (except Defendants Richard M. Scrushy and
Michael D. Martin) for the Settlement Amount, against Defendant Scrushy for the
Supplemental Settlement Amount, and against Defendant Martin for the Martin
Supplemental Settlement Amount, as set forth below.

3.1 In consideration of all the promises and agreements set forth in the Amended
Settlement Agreement, Defendants Scrushy and Martin, the Underwriters, and the
Company shall have caused their respective portions of the Settlement Amount,
Supplemental Settlement Amount, and Martin Supplemental Settlement Amount to be
deposited into the Settlement Fund in the manner set forth in the Amended
Settlement Agreement; except that the Company’s obligation to contribute
$1,000,000 from the Bonus Judgment is subject to the conditions set forth in
section 1.40.1.3. Interest earned on the Combined Settlement Amount shall be
applied to the expenses of settlement administration, if any, or otherwise shall
accrue for the benefit of the Settlement Class. The Settlement Fund shall be
invested only in United States Treasury securities, and/or securities issued by
government entities backed by the full faith and credit

 

7



--------------------------------------------------------------------------------

of the United States Treasury, and/or securities of United States Government
Sponsored Enterprises that carry a rating of Aaa, and money market mutual funds
that invest exclusively in the foregoing securities.

3.2 The Settlement Fund shall be structured and managed to qualify as a
Qualified Settlement Fund under Section 468B of the Internal Revenue Code and
Treasury regulations promulgated thereunder and shall make tax filings and
provide reports to Lead Counsel for tax purposes. The Settling Parties shall not
take a position in any filing or before any tax authority inconsistent with such
treatment.

3.3 The Settlement Amount, Supplemental Settlement Amount, and Martin
Supplemental Settlement Amount shall be the fall and sole monetary payments made
by or on behalf of the Settling Defendants and the Underwriters to the
Settlement Class in connection with the Settlement.

4. Upon the entry by the Court of the Approval Order and an order granting Lead
Counsel’s request for attorneys’ fees and costs as contemplated by
Section 2.2(iii), Lead Counsel shall be entitled to withdraw from the Settlement
Fund attorneys’ fees and costs as approved by the Court based on the common fund
doctrine. Settling Defendants shall take no position with respect to the amount
of the costs or attorneys’ fees sought by Lead Counsel in this matter, and shall
leave the amount to the sound discretion of the Court. Upon the entry by the
Court of the Approval Order, the three Settlement Class Representatives may
apply to the Court for compensation in an amount not to exceed five thousand
dollars ($5,000) for each of the three Settlement Class Representatives, payable
solely from the Settlement Fund to the extent awarded by the Court. The Court’s
consideration of Lead Counsel’s request for attorneys’ fees and costs and the
Settlement Class Representatives’ application for compensation are matters
separate and apart from the Settlement between the Settling Parties, and no
decision by the Court concerning the Lead Counsel’s attorneys’ fees and costs or
the Settlement Class Representatives’ compensation shall affect the validity of
the Amended Settlement Agreement or finality of the Settlement in any manner.

5. The Combined Settlement Amount plus interest earned, less costs of
administration pursuant to Section 2.1, Lead Counsel’s reasonable expenses,
costs, and attorneys’ fees, and Settlement Class Representatives’ compensation
as approved by the Court (“Net Settlement Amount”), shall be released from
escrow and paid to the Plan, subject to the procedures set forth in Section 6,
upon written notification to the Custodian that the Approval Order is Final. The
Net Settlement Amount will be paid to the Plan in order to preserve to the
fullest extent possible its tax protected status under ERISA.

5.1 Within 180 days after the Approval Order becomes Final, the Company shall
take any action that it deems necessary or appropriate, as determined in its
sole discretion, including but not limited to amending,

 

8



--------------------------------------------------------------------------------

terminating, or in any way changing the Plan, with the intent that the Net
Settlement Amount is not invested or paid from the Plan as benefits in the form
of the Company’s common stock, and is not invested in cash except as necessary
to administer the Plan. Such amendments or changes may include, but are not
limited to, any amendments or changes to the Plan that permit all or a portion
of the Net Settlement Amount allocated to Class members who are then current
participants in the HealthSouth Retirement Investment Plan to be invested by
them in the same or similar investment options available under the HealthSouth
Retirement Investment Plan or successors thereto.

6. In the event the Approval Order is not approved by the Court or does not
become Final, the Settling Parties shall negotiate in good faith in order to
modify the terms of the Amended Settlement Agreement in order to revive the
Settlement. In the event that such efforts are not successful:

(i) the Combined Settlement Amount, plus any interest at the rate of the escrow
account, minus the amount already reasonably applied to costs of Settlement as
permitted in Section 2.1, shall be immediately returned to the Company, Scrushy,
Martin, and the Underwriters in proportion to the parties’ contributions
thereto, less a reserve sufficient to meet the income tax liability of the
Settlement Fund with respect to its earnings, with Lead Counsel being jointly
and severally liable for any failure to return this amount;

(ii) the Settling Defendants will not be deemed to have consented to the
certification of any class, and the agreements and stipulations in this Amended
Settlement Agreement concerning class definition or class certification shall
not be used as evidence or argument to support class certification or class
definition, and the Settling Defendants will retain all rights to oppose class
certification, including certification of a class identical to that provided for
in this Amended Settlement Agreement for any other purpose; and

(iii) the Settlement and this Amended Settlement Agreement, including but not
limited to the releases and orders therein, shall become null and void and of no
further force and effect, the parties shall be deemed to have reverted to their
respective status and positions as of the date immediately before the date of
the execution hereof, and the parties shall proceed in all respects as if this
Amended Settlement Agreement had not been executed.

7. Upon the entry of the Approval Order by the Court, Settlement Class
Representatives, on behalf of the Settlement Class and the Plan, will absolutely
and unconditionally release and discharge the Releasees from:

(i) any and all ERISA-based and RICO-based Claims related to the acquisition,
disposition, or retention of stock by the Plan and/or its fiduciaries during the
Class Period;

 

9



--------------------------------------------------------------------------------

(ii) any and all Claims related to the appointment, removal, or monitoring of
any fiduciary for the Plan;

(iii) any and all Claims related to the preparation or dissemination, directly
or indirectly, to Plan participants and beneficiaries of information relating to
Company stock;

(iv) any and all Claims related to the Insurance Policies;

(v) any and all ERISA-based Claims asserted, or that could have been asserted,
in the ERISA Action and ERISA-based Claims, known or unknown, arising from or
related to the acts, omissions, facts or events alleged in the ERISA Action;

(vi) any and all Claims in connection with, based upon, arising out of, or
relating to the Settlement, but excluding Claims to enforce the terms of the
Settlement; and

(vii) any and all Claims based upon, arising out of, or relating to any Person’s
liability to the Settlement Class or the Plan for Claims set forth in any of the
preceding subsections (i) through (vi),

and any fees, costs, judgments, and/or settlement amounts arising out of such
Claims. The Claims described above in subparagraphs (i)-(vii) shall be referred
to collectively as the Released Claims. Released Claims do not include and
Settlement Class Representatives cannot release any securities Claims brought or
that could have been brought in the Securities Actions, or insurance for such
Claims, if any. Released Claims do not include and Settlement Class
Representatives and the Company cannot release any Claims brought or that could
have been brought in the Derivative Actions, or insurance for such Claims, if
any. Released Claims do not include and Settlement Class Representatives cannot
release any benefit Claims or other ERISA-based Claims that any individual Plan
participant or beneficiary has now or may have in the future with respect to the
Plan or any other Company benefit plan, to the extent that such Claims do not
relate to or arise out of the Released Claims and/or the ERISA Action.

8. This Amended Settlement Agreement will not release or in any way bar,
preclude, or compromise any Claims, demands, interests, rights or obligations
that the Settling Parties may have with respect to insurance other than the
Insurance Policies.

9. It is an essential element to the Settling Defendants’ and the Underwriters’
participation in the Settlement that they obtain the fullest possible release
from further liability to anyone relating to the Released Claims, as set forth
below, and it is the intention of the Settling Parties that the Settlement
eliminate all further risk and liability of the Settling Defendants and the
Underwriters relating to the Released Claims, as set

 

10



--------------------------------------------------------------------------------

forth below. Accordingly, the Settling Parties agree that the Court shall
include in the Approval Order a Bar Order that meets all of the following
requirements, or such lesser requirements as are acceptable to the Settling
Defendants and the Underwriters:

9.1. Except as noted in paragraph 9.3.1, all Released Claims brought by any
Person (except the DOL) against the Settling Defendants or the Underwriters
shall be permanently barred, including but not limited to any Claim for
contribution or indemnification (whether contractual or otherwise), and any
Person receiving notice of the Class Notice or the Bar Order Notice, or having
actual knowledge of the Class Notice or the Bar Order Notice, or having actual
knowledge of sufficient facts that would cause such Person to be charged with
constructive notice of the Class Notice or the Bar Order Notice (except the DOL)
shall be permanently enjoined from bringing, either derivatively or on behalf of
themselves, or through any Person purporting to act on their behalf or
purporting to assert a Claim under or through them, any Released Claims against
the Settling Defendants or the Underwriters in any forum, action or proceeding
of any kind. For purposes of the Amended Settlement Agreement and Bar Order,
Barred Persons shall be defined as any Person who is barred and/or enjoined by
this Section 9.1; including, but not limited to, Settlement Class
Representatives, the Settlement Class, the Plan, and the other Settling Parties,
but not including the DOL;

9.2. From and after the date of its entry, the Bar Order shall permanently bar
and enjoin all Claims by any Barred Person or any Settling Party against the
Underwriters, and each of them, (i) under or in any way involving the Insurance
Policies, or (ii) upon any Released Claim or for coverage under the Insurance
Policies for any Released Claim; provided, however, that nothing in the Amended
Settlement Agreement or Bar Order in any way bars or enjoins the Settling
Defendants from asserting any rights they may have under any insurance policies
other than the Insurance Policies, or from bringing or maintaining any Claims,
whether direct or indirect, to the extent that such Claims are not based on the
Insurance Policies and are based upon, arise from, are in consequence of or
relate to litigation other than the ERISA Action, including, but not limited to,
the Securities Actions and the Derivative Actions, irrespective of the extent,
if any, to which such rights and Claims may be related to the Released Claims
and/or the ERISA Action;

9.3. Except as noted in paragraph 9.3.1, the Settling Defendants shall be
permanently barred and enjoined from bringing against the Barred Persons or
other Settling Defendants, either derivatively or on behalf of themselves, or
through any Person purporting to act on their behalf or purporting to assert a
Claim under or through them, any of the

 

11



--------------------------------------------------------------------------------

Released Claims in any forum, action or proceeding of any kind; provided,
however, that a Settling Defendant shall not be barred or enjoined from bringing
Released Claims against a Barred Person or Settling Defendant if for any reason
such Barred Person or Settling Defendant asserts, or is legally not barred by
the Bar Order from bringing Released Claims against such Settling Defendant; and
further provided that nothing in the Amended Settlement Agreement or Bar Order
in any way bars or enjoins the Settling Defendants from asserting any rights
they may have under any insurance policies other than the Insurance Policies, or
from bringing or maintaining any Claims, whether direct or indirect, to the
extent that such Claims are not based on the Insurance Policies and are based
upon, arise from, are in consequence of or relate to litigation other than the
ERISA Action, including, but not limited to, the Securities Actions and the
Derivative Actions, irrespective of the extent, if any, to which such rights and
Claims may be related to the Released Claims and/or the ERISA Action;

9.3.1 Nothing in the Amended Settlement Agreement shall be construed to bar,
waive, release, or limit in any way contractual or statutory indemnity claims,
if any, of Defendant Scrushy against the Company based on or arising out of the
ERISA Action or the Settlement. The Company shall not be deemed to have waived
any defense thereto, nor shall anything in the Amended Settlement Agreement be
deemed a presumption, concession, or admission by the Company of any breach of
duty, liability, default, or wrongdoing.

9.4. The Underwriters shall be permanently barred and enjoined from bringing any
Released Claim against any Settling Party or Barred Person, either derivatively
or on behalf of themselves, or through any Person purporting to act on their
behalf or purporting to assert a Released Claim under or through them, in any
forum, action or proceeding of any kind; provided, however, that an Underwriter
shall not be barred or enjoined from bringing Released Claims against a Barred
Person if for any reason such Barred Person asserts, or is legally not barred by
the Bar Order from bringing Released Claims against such Underwriter; and
further provided that nothing in this Amended Settlement Agreement or Bar Order
in any way bars or enjoins the Underwriters from asserting any rights they may
have under any insurance policies other than the Insurance Policies, or from
bringing or maintaining any Claims, whether direct or indirect, to the extent
that such Claims are not based on the Insurance Policies and are based upon,
arise from, are in consequence of or relate to litigation other than the ERISA
Action, including, but not limited to, the Securities Actions and the Derivative
Actions, irrespective of the extent, if any, to which such rights

 

12



--------------------------------------------------------------------------------

and Claims may be related to the Released Claims and/or the ERISA Action;

9.5. Because the Barred Persons are barred from asserting any Released Claims
against the Releasees, any judgments entered against Barred Persons in the ERISA
Action will be reduced by the Judgment Reduction Amount as that term is defined
in Section 10;

9.6. This paragraph is hereby deleted.

9.7. Nothing in the Amended Settlement Agreement or Bar Order shall be deemed to
create or acknowledge the existence or validity of any Claim of the Barred
Persons or limit any defense to any such Claim;

10. The Court shall include a Judgment Credit with respect to the Barred Persons
that shall provide as follows:

10.1. “Judgment Reduction Amount” shall mean, with respect to any Barred Person,
an amount determined by the Court at the time of entry of any judgment against
such Barred Person, equal to the greater of (a) the “Settlement Credit,” and
(b) the “Contribution Credit”;

10.2. The “Settlement Credit” shall mean (a) the Settlement Amount ($29,850,000,
or $28,850,000 as per paragraph 1.40.1.3) — constituting the maximum possible
aggregate of the Settlement Amount, Supplemental Settlement Amount, and Martin
Supplemental Settlement Amount; unless the Court shall determine when assessing
liability against the Barred Person that some portion of the damages claimed
which were settled by the Settlement, are different from those for which the
Barred Person is liable, then (b) the Settlement Amount ($29,850,000, or
$28,850,000 as per paragraph 1.40.1.3) minus the portion of the Combined
Settlement Amount determined by the Court to have been paid with respect to such
different damages claimed; provided that the Settlement Credit shall not reduce
the total amount of the Settlement Class’ recovery against all Barred Persons by
more than the Settlement Amount; and further provided that nothing in this
paragraph shall permit the Settlement Class to recover more than their total
amount of damages for the Claims asserted in the ERISA Action;

10.3. To the extent the Court finds that a right of contribution or equitable
indemnity exists under ERISA, the “Contribution Credit” shall mean an amount
equal to the value of the contribution or equitable indemnification Claim, if
any, that the Court determines such Barred

 

13



--------------------------------------------------------------------------------

Person would be entitled to assert against one or more Settling Defendants but
for operation of the Bar Order, which shall be equal to the aggregate
proportionate shares of liability, if any, of the Settling Defendants as
determined by the Court at the time of entry of any judgment against any Barred
Person, adjusted to reflect any limitation on the financial capability of any
Settling Defendants to pay their respective proportionate shares of liability to
the Barred Person had the Barred Person obtained a contribution or equitable
indemnification judgment against them in such amount, or in the absence of the
Settlement, had a judgment been entered against any or all Settling Defendants
in this case;

10.4 Nothing herein shall be construed as indicating that ERISA provides
contribution or indemnity rights among fiduciaries, and Settlement Class
Representatives expressly dispute that any such right or entitlement exists
under ERISA. In addition, nothing herein or in the Amended Settlement Agreement
shall be deemed to create or acknowledge the existence or validity of any Claim
of the Barred Persons or limit any defense to any such Claim.

11. Upon the Approval Order becoming Final, the Settling Defendants will
absolutely and unconditionally release and discharge any and all past, present,
or future Claims or causes of action (including bad faith Claims), whether known
or unknown, under or relating to the Insurance Policies and against the
Underwriters. Subject to Section 9.4, the Underwriters shall release any and all
past, present, or future Claims or causes of action (including without
limitation any subrogation or fraud Claims against any Person), whether known or
unknown, under or relating to the Insurance Policies and against the Settling
Defendants. Nothing in this Amended Settlement Agreement or Bar Order in any way
bars or enjoins the Settling Defendants or the Underwriters from asserting any
rights they may have under any insurance policies other than the Insurance
Policies, or from bringing or maintaining against any Person any Claims, whether
direct or indirect, to the extent that such Claims are not based on the
Insurance Policies and are based upon, arise from, in consequence of or relate
to litigation other than the ERISA Action, including, but not limited to, the
Securities Actions and the Derivative Actions, notwithstanding that such rights
and Claims may be related to the Released Claims.

12. The Settlement Class Representatives and the Settling Defendants agree to
jointly petition the Court for certification, pursuant to Rule 23(b)(l) and/or
23(b)(2), of a non-opt-out class for settlement purposes only consisting of:
(a) all Persons who held any Company stock in their Plan accounts at any time
during the Class Period, and (b) all beneficiaries, successors-in-interest, and
any other payees of any Plan participant with respect to the Plan participant’s
Claim in the ERISA Action, except specifically excluding from the Settlement
Class Brandon Hale, Philip Watkins, James P. Bennett, P. Daryl Brown, John S.
Chamberlin, Larry D. Striplin, Jr., Charles W. Newhall, III, George H. Strong,
C. Sage Givens, Joel C. Gordon, Larry R. House, Anthony J. Tanner,

 

14



--------------------------------------------------------------------------------

Raymond J. Dunn, III, Allan R. Goldstein, Robert P. May, Jan L. Jones, Jon F.
Hanson, Lee S. Hillman, Richard M. Scrushy, Aaron Beam, Jr., Michael D. Martin,
and William T. Owens. For purposes of this Amended Settlement Agreement, the
term “Settlement Class” shall refer both to each Person described in (a) and
(b), and all of them collectively. This petition will be included in the joint
motion(s) for Preliminary and Final Approval of the Settlement. A non-opt-out
class is an essential condition of the Settlement.

13. Prior to the Fairness Hearing, Settlement Class Representatives shall
propose a Plan of Allocation with respect to the Net Settlement Amount, which
shall be submitted to the Court for approval. The costs (but not including Lead
Counsel’s attorneys’ fees) of allocating the Settlement Amount pursuant to the
Plan of Allocation shall be split evenly by the Company and the Settlement
Class, with the Settlement Class’s 50% portion paid by the Plan. Lead Counsel
shall administer the allocation and distribution of the Combined Settlement
Amount. Settling Defendants shall in good faith facilitate the allocation
process by providing Plan and participant and beneficiary information that is
necessary for the allocation process. To the extent that the Plan record keeper
or other agents of the Plan are required under existing contracts to perform
services pertaining to the allocation of the Settlement Amount, any additional
charges for such services shall not be included in the costs of allocating the
Settlement Amount, and shall be paid by the Company. Neither the Settling
Defendants nor the Underwriters shall have responsibility for the allocation and
distribution of the Combined Settlement Amount, and neither the Settling
Defendants nor the Underwriters shall have liability to the Settlement Class
Representatives or Settlement Class for such allocation and distribution.
Neither the Settling Defendants nor the Underwriters shall take any position
with respect to the Plan of Allocation, and, instead, will leave the matter to
the sound discretion of the Court. Lead Counsel shall furnish the Plan of
Allocation to the Independent Fiduciary prior to submission thereof to the
Court, and shall consider in good faith any comments of the Independent
Fiduciary on the proposed Plan of Allocation. If Lead Counsel and the
Independent Fiduciary are unable to reach agreement with respect to the proposed
Plan of Allocation, the Independent Fiduciary shall have the right to comment on
or object to the proposed Plan of Allocation submitted to the Court by Lead
Counsel. The Plan of Allocation is a matter separate and apart from the
Settlement between the Settling Parties, and no decision by the Court concerning
the Plan of Allocation shall affect the validity of the Amended Settlement
Agreement or finality of the Settlement in any manner.

14. The Settling Parties agree that the Court shall retain exclusive
jurisdiction to resolve any disputes or challenges that may arise as to the
performance of the Amended Settlement Agreement or any challenges as to the
performance, validity, interpretation, administration, enforcement or
enforceability of the Class Notice, the Bar Order or this Amended Settlement
Agreement or the termination of this Amended Settlement Agreement; except as
otherwise directed by the Court or by separate agreement of the Settling
Parties.

 

15



--------------------------------------------------------------------------------

15. The Settling Parties agree that the Amended Settlement Agreement is a
compromise of disputed Claims, and that nothing in this Amended Settlement
Agreement shall be an admission of, or constitute a finding of: (i) fiduciary
status under ERISA or wrongdoing by or liability of any of the Settling
Defendants in the ERISA Action or any other proceeding; or (ii) coverage under
the Insurance Policies or wrongdoing or liability of the Underwriters. This
Amended Settlement Agreement shall not be offered or received in evidence in the
ERISA Action or any other action for any purpose other than enforcement of the
Amended Settlement Agreement.

16. Each Settling Party shall have the right, in his, her or its sole
discretion, to terminate this Amended Settlement Agreement at any time up until
the Court issues its Approval Order if: (a) the Plan, acting through an
Independent Fiduciary, does not approve the Amended Settlement Agreement and
does not grant a release, effective upon the Court’s entry of the Approval
Order, containing the same terms and conditions of the Amended Settlement
Agreement, or if different, terms mutually agreeable to the Settling Parties,
and that meets the requirements of the Class Exemption, or (b) the DOL files any
objection to the Amended Settlement Agreement in the Court, brings a Claim
against any Settling Defendant relating to the Released Claims, or notifies any
Settling Defendant that it intends to file such a Claim; and, with respect to
subsections (a) and/or (b), the Settling Parties have been unable in good faith
to negotiate a resolution, despite their best efforts. In the event of such
termination, this Amended Settlement Agreement shall be null and void in toto.
The costs of retaining an Independent Fiduciary shall be borne by the Company
and the Underwriters, in whatever proportion they so desire. Under no
circumstances shall the Plan, the Settlement Class, Settlement Class
Representatives, or Lead Counsel have any obligation to pay in any manner the
costs of retaining an Independent Fiduciary.

17. Except for attorney notes, pleadings, other court submissions and
transcripts of depositions and exhibits thereto, Settlement Class
Representatives agree to return to the Settling Defendants, at the Settling
Defendants’ option, all discovery obtained from the Settling Defendants within
thirty (30) days after the Approval Order is Final; provided that the Settling
Defendants requesting the return of such materials shall reimburse Settlement
Class Representatives for the costs of shipping such materials.

18. Lead Counsel shall be responsible for filing tax returns for the Settlement
Fund and for paying any taxes owed with respect to the Settlement Fund. All
taxes on the income of the Settlement Fund and all expenses incurred in
connection with the taxation of the Settlement Fund (including, but not limited
to, the expenses of tax attorneys and accountants) shall be paid out of the
Settlement Fund.

19. The Settling Parties, and each of them, represent and warrant:

19.1 That they are voluntarily entering into this Amended Settlement Agreement
as a result of arm’s-length negotiations among their counsel, with the
assistance and recommendation of the Mediator, that in

 

16



--------------------------------------------------------------------------------

executing this Amended Settlement Agreement they are relying solely upon their
own judgment, belief and knowledge, and the advice and recommendations of their
own independently selected counsel, concerning the nature, extent and duration
of their rights and Claims hereunder and regarding all matters which relate in
any way to the subject matter hereof, and that, except as provided herein, they
have not been influenced to any extent whatsoever in executing this Amended
Settlement Agreement by any representations, statements or omissions pertaining
to any of the foregoing matters by any party or by any Person representing any
party to this Amended Settlement Agreement. Each Settling Party assumes the risk
of mistake as to facts or law; and

19.2 That they have carefully read the contents of this Amended Settlement
Agreement, and this Amended Settlement Agreement is signed freely by each Person
executing this Amended Settlement Agreement on behalf of each of the Settling
Parties. The Settling Parties, and each of them, further represent and warrant
to each other that he, she or it has made such investigation of the facts
pertaining to the Settlement, this Amended Settlement Agreement and all of the
matters pertaining thereto, as he, she or it deems necessary.

19.3 Each individual executing this Amended Settlement Agreement on behalf of
any other Person does hereby personally represent and warrant to the other
Settling Parties that he or she has the authority to execute this Amended
Settlement Agreement on behalf of, and fully bind, each principal which such
individual represents or purports to represent.

20. Miscellaneous Provisions.

20.1 This Amended Settlement Agreement shall be governed by the laws of the
United States, including federal common law, except to the extent that, as a
matter of federal law, State law controls, in which case Alabama law shall
apply.

20.2 The Settling Parties intend and agree that the releases provided or granted
in the Amended Settlement Agreement shall be effective as a bar to any and all
currently unsuspected, unknown or partially known claims within the scope of
their express terms and provisions. Accordingly, subject to paragraphs 7 and 8
above, the Settlement Class Representatives hereby expressly waive, on their own
behalf, on behalf of all members of the Settlement Class, and the Settling
Defendants and Underwriters hereby expressly waive on their own behalf, any and
all rights and benefits (if any) respectively conferred upon them by the
provisions of Section 1542 of the California Civil Code and all similar
provisions of the statutory or common laws of any other State, Territory or
other jurisdiction. Section 1542 reads in pertinent part: “A general release
does not extend to claims that the creditor does not know or suspect to exist in
his favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

 

17



--------------------------------------------------------------------------------

20.3 The provisions of this Amended Settlement Agreement are not severable.

20.4 Before entry of the Approval Order, the Amended Settlement Agreement may be
modified or amended only by written agreement signed by or on behalf of all
Settling Parties. Following entry of the Approval Order, the Amended Settlement
Agreement may be modified or amended only by written agreement signed on behalf
of all Settling Parties, and approved by the Court.

20.5 The provisions of this Amended Settlement Agreement may be waived only by
an instrument in writing executed by the waiving party. The waiver by any party
of any breach of this Amended Settlement Agreement shall not be deemed to be or
construed as a waiver of any other breach, whether prior, subsequent, or
contemporaneous, of this Amended Settlement Agreement.

20.6 The following principles of interpretation apply to this Amended Settlement
Agreement:

20.6.1 The headings of this Amended Settlement Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Amended Settlement Agreement.

20.6.2 Definitions apply to the singular and plural forms of each term defined.

20.6.3 Definitions apply to the masculine, feminine, and neuter genders of each
term defined.

20.6.4 Whenever the words “include,” “includes” or “including” are used in this
Amended Settlement Agreement, they shall not be limiting but rather shall be
deemed to be followed by the words “without limitation.”

20.6.5 None of the Settling Parties hereto shall be considered to be the drafter
of this Amended Settlement Agreement or any provision hereof for the purpose of
any statute, case law or rule of interpretation or construction that would or
might cause any provision to be construed against the drafter hereof.

20.7 Each of the Settling Parties agrees, without further consideration, and as
part of finalizing the Settlement hereunder, that

 

18



--------------------------------------------------------------------------------

they will in good faith execute and deliver such other documents and take such
other actions as may be necessary to consummate and effectuate the subject
matter and purpose of this Amended Settlement Agreement.

20.8 All representations, warranties and covenants set forth in this Amended
Settlement Agreement shall be deemed continuing and shall survive the expiration
of this Amended Settlement Agreement, except in the event the Amended Settlement
Agreement is terminated pursuant to Sections 6 or 16, in which case those
provisions shall govern.

20.9 Any notice, demand or other communication under this Amended Settlement
Agreement (other than the Class Notice, the Bar Order Notice, or other notices
given at the direction of the Court) shall be in writing and shall be deemed
duly given upon mailing if it is addressed to each of the intended recipients as
set forth below and personally delivered, sent by registered or certified mail
(postage prepaid), sent by confirmed facsimile, or delivered by reputable
express overnight courier:

IF TO PLAINTIFFS:

Lynn Lincoln Sarko, Esq.

Derek W. Loeser, Esq.

Gary A. Gotto, Esq.

KELLER ROHRBACK, LLP

1201 Third Avenue, Suite 3200

Seattle, WA 98101-3052

Phone (206) 623-1900

Fax: (206) 623-3384

Email: lsarko@kellerrohrback.com

Richard R. Rosenthal, Esq.

Law Offices of Richard R. Rosenthal, PC

200 Title Building

300 North Richard Arrington Jr. Blvd.

Birmingham, Alabama 35203

Phone: 205-252-4907

Fax: 205.252-1146

Email: rosenthallaw@bellsouth.net

 

19



--------------------------------------------------------------------------------

IF TO SETTLING DEFENDANTS:

Edward P. Welch, Esq.

Robert S. Saunders, Esq.

Stephen D. Dargitz, Esq.

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

One Rodney Square

P.O. Box 636

Wilmington, Delaware 19801

Fax: (302) 651-3001

-and-

Gregory L. Doody, Esq.

Executive Vice President, General Counsel and Secretary

HEALTHSOUTH Corporation

One HealthSouth Parkway

Birmingham, Alabama 35243

Fax: (205) 969-4719

Counsel for HEALTHSOUTH Corporation

N. Lee Cooper, Esq.

Patrick C. Cooper, Esq.

James L. Goyer, III, Esq.

MAYNARD COOPER & GALE PC

2400 AmSouth/Harbert Plaza

190 16th Avenue North

Birmingham, Alabama 35203

Fax: (205) 254-1999

Counsel to P. Daryl Brown, Richard F. Celeste, Raymond J. Dunn, III, Allan R.
Goldstein, Brandon O. Hale, Larry House, Jan L. Jones, Kimberly S. McCracken,
Marca Pearson, Barbara Roper, Dennis Wade and Phillip C. Watkins

 

20



--------------------------------------------------------------------------------

Gregory C. Braden, Esq.

ALSTON & BIRD LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Fax: (404) 881-7777

Counsel to P. Daryl Brown, Richard F. Celeste, Allan R. Goldstein, Brandon O.
Hale, Jan L. Jones, Kimberly S. McCracken, Marca Pearson, Barbara Roper, Dennis
Wade and Phillip C. Watkins

Martin L. Seidel, Esq.

Kathryn Fleury Shreeves, Esq.

CADWALADER, WICKERSHAM & TAFT LLP

100 Maiden Lane

New York, New York 10038

Fax: (212) 504-6666

Counsel to Jon F. Hanson, Lee S. Hillman and Robert P. May

Michael J. Chepiga, Esq.

Paul C. Gluckow, Esq.

SIMPSON THACHER & BARTLETT LLP

425 Lexington Avenue

New York, New York 10017

Fax: (212) 455-2502

Counsel to John S. Chamberlin, C. Sage Givens, Joel C. Gordon, Charles W.
Newhall, III, Larry D. Striplin, Jr., and George H. Strong

Don B. Long, Jr., Esq.

James F. Henry, Esq.

JOHNSTON BARTON PROCTOR & POWELL LLP

2900 AmSouth/Harbert Plaza

1901 Sixth Avenue North

Birmingham, Alabama 35203-2618

Fax: (205) 458-9500

 

21



--------------------------------------------------------------------------------

Counsel to James P. Bennett

Jackson R. Sharman III, Esq.

James F. Hughey, III, Esq.

LIGHTFOOT, FRANKLIN & WHITE LLC

The Clark Building

400 North 20th Street

Birmingham, Alabama 35203

Fax: (205) 581-0799

Counsel to Anthony J. Tanner

David G. Russell, Esq.

J. Marbury Rainer, Esq.

PARKER, HUDSON, RAINER & DOBBS LLP

1500 Marquis Two Tower

285 Peachtree Center Ave., N.E.

Atlanta, Georgia 30303

Fax: (404) 522-8409

Counsel to Richard M. Scrushy

C. Lee Reeves, Esq.

SIROTE & PERMUTT

2311 Highland Avenue South

Birmingham, Alabama 35205

Fax: (205) 930-5101

Counsel to Michael D. Martin

Aaron Beam, pro se

16848 Black Devine Road

Loxley, Alabama 36551

William T. Owens, pro se

118 Highland View Drive

Birmingham, Alabama 35242

 

22



--------------------------------------------------------------------------------

IF TO UNDERWRITERS

Thomas A. Doyle, Esq.

Matthew G. Allison, Esq.

BAKER & MCKENZIE

One Prudential Plaza

130 East Randolph Drive, Suite 3500

Chicago, Illinois 60601

Fax: (312) 861-2899

Counsel to Travelers Casualty & Surety Company of America

Peter R. Bisio, Esq.

Christopher R. Zaetta, Esq.

HOGAN & HARTSON LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004-1109

Fax: (202) 637-5910

Counsel to Federal Insurance Company

Any Settling Party may change the address at which it is to receive notice by
written notice delivered to the other Settling Parties in the manner described
above.

20.10 The Amended Settlement Agreement contains the entire agreement among the
Settling Parties relating to this Settlement. The Amended Settlement Agreement
supersedes any settlement terms or settlement agreements previously agreed upon
orally or in writing by any of the Settling Parties.

20.11 This Amended Settlement Agreement may be executed by exchange of faxed
executed signature pages, and any signature transmitted by facsimile for the
purpose of executing this Amended Settlement Agreement shall be deemed an
original signature for purposes of this Amended Settlement Agreement. This
Amended Settlement Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which, taken together,
shall constitute one and the same instrument.

20.12 This Amended Settlement Agreement binds and inures to the benefit of the
parties hereto, their assigns, heirs, administrators, executors and successors.

20.13 The date on which the final signature is affixed below shall be the
Agreement Execution Date.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Settling Parties have executed this Amended Settlement
Agreement on the dates set forth below.

 

SETTLEMENT CLASS

REPRESENTATIVES:

/s/ Lynn Lincoln Sarko

Lynn Lincoln Sarko

Derek W. Loeser

Gary A. Gotto

KELLER ROHRBACK L.L.P.

1201 Third Avenue, Suite 3200

Seattle, WA 98101-3052

Phone (206) 623-1900

Fax: (206) 623-3384

Lead Counsel for ERISA Plaintiffs

Date: Feb 19, 2006

 

24



--------------------------------------------------------------------------------

THE SETTLING DEFENDANTS:

/s/ Patrick C. Cooper

N. Lee Cooper

Patrick C. Cooper

James L. Goyer, III

MAYNARD COOPER & GALE PC

2400 AmSouth/Harbert Plaza

190 16th Avenue North

Birmingham, Alabama 35203

Counsel to P. Daryl Brown, Richard F. Celeste, Raymond J. Dunn, III, Allan R.
Goldstein, Brandon O. Hale, Larry House, Jan L. Jones, Kimberly S. McCracken,
Marca Pearson, Barbara Roper, Dennis Wade and Phillip C. Watkins

Date:

/s/ Gregory C. Braden

Gregory C. Braden

ALSTON & BIRD LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Counsel to P. Daryl Brown, Richard F. Celeste, Allan R. Goldstein, Brandon O.
Hale, Jan L. Jones, Kimberly S. McCracken, Marca Pearson, Barbara Roper, Dennis
Wade and Phillip C. Watkins

Date:

 

25



--------------------------------------------------------------------------------

/s/ Martin L. Seidel

Martin L. Seidel

Kathryn Fleury Shreeves

CADWALADER, WICKERSHAM

& TAFT LLP

One World Financial Center

New York, New York 10281

Counsel to Jon F. Hanson, Lee S. Hillman

and Robert P. May

Date:

/s/ Paul C. Gluckow

Michael J. Chepiga

Paul C. Gluckow

SIMPSON THACHER

& BARTLETT LLP

425 Lexington Avenue

New York, New York 10017

Counsel to John S. Chamberlin, C. Sage

Givens, Joel C. Gordon, Charles W.

Newhall, III, Larry D. Striplin, Jr., and

George H. Strong

Date: 2/21/06

/s/ Don B. Long, Jr.

Don B. Long, Jr.

James F. Henry

JOHNSTON BARTON PROCTOR &

POWELL LLP

2900 AmSouth/Harbert Plaza

1901 Sixth Avenue

North Birmingham, Alabama 35203-2618

Counsel to James P. Bennett

Date: 2/22/06

 

26



--------------------------------------------------------------------------------

/s/ James F. Hughey, III

Jackson R. Sharman III

James F. Hughey, III

LIGHTFOOT, FRANKLIN

& WHITE LLC

The Clark Building

400 North 20th Street

Birmingham, Alabama 35203

Counsel to Anthony J. Tanner

Date: 2/21/06

/s/ J. Marbury Rainer

David G. Russell

J. Marbury Rainer

PARKER, HUDSON, RAINER

& DOBBS LLP

1500 Marquis Two Tower

285 Peachtree Center Avenue NE

Atlanta, GA 30303

Arthur W. Leach

2310 Marin Drive

Birmingham, AL 35243

Counsel to Richard M. Scrushy

Date: Feb. 21, 2006

/s/ C. Lee Reeves

C. Lee Reeves, Esq.

SIROTE & PERMUTT

2311 Highland Avenue South

Birmingham, Alabama 35205

Counsel to Michael D. Martin

Date: March 6, 2006

 

27



--------------------------------------------------------------------------------

/s/ Edward P. Welch

Edward P. Welch

Robert S. Saunders

Stephen D. Dargitz

SKADDEN, ARPS, SLATE,

MEAGHER & FLOM LLP

One Rodney Square

P.O. Box 636

Wilmington, Delaware 19801

Counsel to HEALTHSOUTH Corporation

Date:

THE UNDERWRITERS

/s/ Matthew G. Allison

Thomas A. Doyle

Matthew G. Allison

BAKER & MCKENZIE

One Prudential Plaza

130 East Randolph Drive, Suite 3500

Chicago, Illinois 60601

Counsel to Travelers Casualty & Surety

Company of America

Date: 3/03/06

 

28



--------------------------------------------------------------------------------

/s/ Peter R. Bisio

Peter R. Bisio

Christopher R. Zaetta

HOGAN & HARTSON LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004-1109

Counsel to Federal Insurance Company

Date: 3/6/06

 

29



--------------------------------------------------------------------------------

THE SETTLING DEFENDANTS

(CONTINUED FROM PAGE 28)

/s/ Aaron Beam, Jr.,

Aaron Beam, Jr., pro se

16848 Black Devine Road

Loxley, Alabama 36551

 

30



--------------------------------------------------------------------------------

/s/ William T. Owens

William T. Owens, pro se

118 Highland View Drive

Birmingham, Alabama 35242

 

31